Porter, J.
(dissenting) : I find myself unable to ■concur with the majority. A wise and beneficent law, ■enacted for the purpose of safeguarding the lives and limbs of employees whose duties compel them to work in close proximity to dangerous machinery should receive at the hands of the courts the most liberal interpretation possible, instead of a technical one which defeats the evident purpose of the legislature. The place where the plaintiff received his injury is certainly within the spirit of the law. By a quite strict interpretation of the words “mills” and'“manufacturing establishments” it might be said that a waterworks establishment does not come within the letter of the act. Yet it requires but a slight liberality to include within' the term “mill” a place equipped with machinery for the purpose of pumping water and distributing it to consumers. There are, among other kinds of “mills,” such things as water mills. The statute says “mills of every kind.”- No person who has ever visited a waterworks plant in any of the larger cities of the state and has seen the powerful engines, the ponderoüs drive-*910wheels, the complicated shafting and other dangerous machinery in operation, would for a moment suppose that the legislature, in adopting the act for the protection of all persons employed or laboring in manufacturing establishments, intended to exclude from the protection of the act persons employed in such places. Whether those who own and operate such establishments are private individuals, private corporations, or public corporations, they owe the same duty to safeguard their employees as do those engaged in the manufacture of plows or any commercial produet. In Caspar v. Lewin, 82 Kan. 604, 109 Pac. 657, we held that the words “manufacturing establishment” in this act applied to a place where scrap iron is broken up or cut up into various lengths for convenience in shipping or in handling at mills where the scrap is purchased. It is true that the water which finally reaches the consumer is nothing more than water — the same water that was pumped from the river or the wells. But, as every one knows, something is required to be done with it before it is ready for distribution and consumption. It is first pumped into great réservoirs or settling basins, and usually it is treated chemically for the purpose of causing the precipitation of mud or sand. In most instances it is filtered in order to reduce the percentage of bacteria it contains; and finally, when fit, and sometimes when unfit, for use, it is distributed to the public and to private consumers. All this process seems to require more of a change in the form of a raw material than the mere cutting of scrap iron into shorter lengths for convenience in handling. A bottling works where natural spring water is put into' bottles and casks, without any other change in the water itself, would be a manufacturing establishment within the meaning of the act as construed in Caspar v. Lewin, supra. An establishment for pumping or "storing natural gas and distributing it to consumers, with no other change in the natural state of the gas than to *911regulate its force, would likewise, in my opinion, fall within the definition given to the term by the legislature. The evident purpose of the 'legislature was to extend protection to employees in every conceivable kind of a manufacturing establishment. In attempting to make its terms broad, they omitted specific mention of such establishments as waterworks and gas plants. I think it should be held that the place where the plaintiff was injured falls within both the legislative definition of a mill and that of a manufacturing establishment, but more clearly within the latter.
Johnston, C. J., and Burch, J., concur in the dissenting opinion.